UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5180



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JOB TAYLOR, a/k/a Raymond Filler, a/k/a Job
Shinel,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-934)


Submitted:   September 29, 2006           Decided:   October 30, 2006


Before WILLIAMS, GREGORY, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, Columbia, South Carolina, for Appellant. Rose
Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Job Taylor pled guilty to one count of possession with

intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 851 (2000), and one

count of possession of a firearm and ammunition by a convicted

felon, in violation of 18 U.S.C.A. §§ 922(g)(1), 924(e) (West 2000

& Supp. 2006).     As part of the plea agreement, the parties agreed

that if Taylor did not earn a motion for downward departure

pursuant to U.S. Sentencing Guidelines Manual § 5K1.1 (2004), a

sentence of 262 months’ imprisonment was appropriate.              Taylor did

not earn a downward departure motion, and the district court

sentenced Taylor to 262 months in prison.

              Taylor timely appealed.      Taylor’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),
stating that in his opinion there are no meritorious grounds for

appeal, but asserting that the plea hearing failed to comply with

all the requirements under Rule 11 of the Federal Rules of Criminal

Procedure.      Specifically, counsel noted that the district court
failed   to    inform   Taylor   that,   in   accordance    with    his   plea

agreement, he would receive a 262-month sentence if he failed to

earn a § 5K1.1 motion for downward departure.              We find no plain

error because any failure to comply with Rule 11 did not affect

Taylor’s substantial rights. United States v. Olano, 507 U.S. 725,
731-32 (1993); see also United States v. Martinez, 277 F.3d 517,

532 (4th Cir. 2002) (holding that “plain error analysis is the




                                   - 2 -
proper standard for review of forfeited error in the Rule 11

context”).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Taylor’s convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -